Judgment and order (one paper), Supreme Court, New York County, entered January 7, 1980, granting petitioner Allstate Insurance Company a permanent stay of arbitration and determining that the policy of insurance issued by Insurance Company of North America (INA) covered the car and accident involved, is unanimously reversed, on the law and the facts, partial judgment is directed determining that INA has no coverage on account of the accident of December 10, 1978, and the matter is remanded to the Supreme Court for further proceedings; with costs to INA against Allstate. The evidence established that between one and four months prior to the accident Mr. Primavera, the then owner of the Chevrolet car involved in the accident, had directed INA to cancel the insurance coverage on that car and transfer the coverage to another car, all of which was properly effected; and that he had transferred the car to a new owner. It further appears that the new owner was *928in possession and operated the car at the time of the accident. Accordingly, INA’s policy did not cover this car and this accident. The petitioner also raised certain questions as to the coverage by either one or two Allstate policies. As these questions were not briefed in this court (indeed claimant submitted no brief on this appeal), and as the record is either inadequate or illegible as to these questions, the matter is remanded to the Supreme Court for determination of these questions. Concur — Kupferman, J. P., Sandler, Markewich, Silverman and Bloom, JJ.